Citation Nr: 1332129	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  11-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to December 1988 and from September 1993 to May 1999.  The Veteran also had service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's tinnitus is as likely as not attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance with this issue is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

The Veteran satisfies the existence of the present disability standard for his tinnitus claim.  In January 2010, the Veteran underwent a VA audiological examination in connection with the claim and while the examiner does not explicitly diagnosis the Veteran with tinnitus, she opined as to the etiology of the Veteran's tinnitus.  Moreover, the Veteran has consistently asserted that he suffers from tinnitus.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's statements in this case are credible since tinnitus is subjective, and the kind of condition to which lay testimony is competent, thus the existence of a present disability element is met.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the evidence reveals that the Veteran's military occupation was a petroleum supply specialist and also indicates completion of a quartermaster basic officer course.  The Veteran stated, in the January 2010 VA examination report, that as a quartermaster officer, from April 1995 to July 1997, he was exposed to noise from helicopters, the flight line and generators.  Additionally, a June 1995 audiogram, contained within the service treatment records, notes that the Veteran was routinely exposed to hazardous noise.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for tinnitus.

The Veteran has consistently reported that tinnitus first began during service.  As noted above, tinnitus is the type of condition that a lay person can identify.  Id.  The Veteran reports constant, bilateral ringing in his ears, a typical symptom of tinnitus, and a symptom which is capable of being observed and described by a layperson.  The Veteran is credible with respect to his assertions of experiencing tinnitus in service and continuously since service, because his statements regarding the onset of the tinnitus are consistent.  The Veteran filed his claim for tinnitus in June 2009 and he indicated the tinnitus began during service.  During the January 2010 VA examination, the Veteran stated that the tinnitus onset when he was stationed at Fort Bragg.  On the Veteran's notice of disagreement and VA Form 9, his representative argued that the tinnitus began during service.  These are consistent statements that show the Veteran maintains the tinnitus began during service.  

The Board finds the Veteran's statements as to the onset of his tinnitus to be credible and his statements are accorded significant evidentiary weight.  Moreover, the January 2010 VA examiner's explanation as to why the Veteran's tinnitus is not service connected is not very persuasive.  The January 2010 VA examiner stated that the Veteran's tinnitus is not as least likely as not related to military service.  The January 2010 VA examiner's rationale for her opinion is that the service medical records lack any documentation of tinnitus.  The Board notes, however, that issues with the Veteran's ears were actually noted during service.  On his March 1995 report of medical history, the Veteran checked a box affirmatively noting trouble involving the ear, nose and throat.  The Board notes that the Veteran did experience other ear related problems besides tinnitus and although the March 1995 examination record is not specific, it should not be dismissed.  

Additionally, in a February 2003 Army Reserve examination, the abnormal box for ears is selected, as is the box indicating a history of ringing in ears.  At the February 2003 examination, the Veteran also reported consistent ringing in his ears.  Moreover, the Veteran has consistently stated that the tinnitus began during service.  The January 2010 VA examiner's opinion does not account for the Veteran's reported symptoms of tinnitus since service, or the affirmative notation on the 1995 report of medical history.  Thus, the medical opinion is of little evidentiary value.  The probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here however, the reasoning behind the medical opinion is not factually accurate or fully articulated to form a sound basis for a negative conclusion.

The Board finds that the Veteran is both competent and credible to report tinnitus during service and since service.  At the very least, the Veteran's credible recitation of his history of tinnitus coupled with ear problems dating back to service, places in equipoise the question of whether the Veteran's tinnitus is etiologically related to noise exposure in service.  Resolving any doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


